*299The opinion of the court was delivered by
Strong, J.
The requisites of a proceeding to form an independent school district are, in most respects, the same with those necessary to erect a new township. The commissioners are not indeed confined to the consideration of the precise geographical division for which the petitioners ask, and perhaps it is not indispensable, as it is in a proceeding to erect a new township, that the order should contain an express and explicit direction to inquire into the propriety of granting the prayer of the petition, for it is not distinctly required by the Act of Assembly. And besides, such an inquiry is of no consequence; for, as has been said, they may set off a new district, according to different bounds from those proposed in the petition, and they are to report their opinion on the expediency of a district with the limits which they select. But in all other respects the law requires that the proceedings upon the petition, commission, and report, and the final disposition thereof, shall be according to the Act of Assembly relative to the erection of new townships.
Tried, then, by the requisites of the Act of the 15th of April 1834, this proceeding is incurably defective.
That act does not indeed require, in express terms, that the commissioners shall give notice of the time and place, when and where they will proceed to inquire into the expediency of establishing the new municipal division. But the public interests, as well as justice to individuals, so obviously require that such notice should he given, that it has always been held that the want of it is fatal to the proceedings: Bethel Township, 1 Barr 97, Norwegian Township, 8 Harris 324. It is quite as necessary that this should appear affirmatively, as that it should appear that a party has had his day in court. Every division of a township or school district may affect seriously the interests of the inhabitants, and they have, therefore, a natural right to be heard in the matter. The proceeding in this case affords no evidence that any notice was given.
We have already said all that is necessary respecting the second and third assignments of error.
The fourth exception is, that the commissioners returned no draft of the lines of the new district, nor of the lines of the township from which it was erected. This is a fatal defect. The act requires that they shall report “the lines of the proposed new districtand the-Act of 1834 defines how they shall report those lines, namely, by a plot or draft. Nor is this mere matter of form. It is substantial. To the court is given the power to “ take such order upon the report as shall to them appear just and reasonable.” In inquiring into the justice and reasonableness,of the proposed division, it is indispensable that they should know how *300the inhabitants, both of the new district and of the old, may be affected by it. One object of the statutory requisitions respecting the report was, to give to the court the information necessary to enable them to perform this duty wisely. Without a draft before them of the proposed new district, how can the court judge whether its shape and its location are such as to accord with the convenience of the inhabitants ? Without a draft, how can the court say that the remainder of the district, not included in the new division, may not be left in such a shape as greatly to incommode its inhabitants? Besides, the convenience of the public generally demands that the public records should show with certainty all the municipal divisions of the county: Harrison Township, 5 Barr 452; Henderson Township, 2 Watts 270. It is true, that where the division is made so that it can be designated by natural boundaries, the statute does not require a draft of the lines, for the objects to be accomplished are secured by such a description by natural boundaries. In this case, one of the boundaries of -the reported district is a natural one, but the others are not. It is impossible to tell, from the description, either the form of the new district or how much land is included in it.
We think also the fifth exception is sustained. The final disposition of the report is required by the Act of Assembly ■to be according to the requirements in cases of new townships. In those cases the confirmation or rejection of the report is enjoined to be made at the term after that to which the report shall be made. The purpose of this is, obviously, to give time to the friends and opponents of the proposed measure to adduce evidence and argument for the consideration of the court. There is no more authority in the court to confirm the report absolutely at the term to which it is made, than there is to enter judgment against a defendant in ejectment at the first term for want of an appearance. Here the confirmation was not nisi, but absolute, at the first term, and within five days after the report was made.
We observe nothing in the argument, submitted on behalf of the defendants in error, which justifies the action of the court. It is said no exceptions were filed until after the confirmation, but the exceptants had not the time given them by the statute within which to file them.
It is urged also, that the defects were cured by a subsequent application to open the confirmation under the Act of May 20th 1857. That act, however, applies only to cases of independent school districts formally established, but in establishing which the commissioners and the court have overlooked the reasons for which such districts are authorized. It declares such districts to be against the general policy of the law, and it was designed to *301impose new obstacles in the way of their continuance, rather than to facilitate their creation.
Order of the Court of Quarter Sessions reversed, and the proceedings set aside at the cost of the petitioners.